Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
Allowable Subject Matter
Claims 25, 27, and 29-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for data transmission via the control plane in an evolved packet system (EPS) for cellular internet of things.
The prior art of record (in particular “TR 23.730 V14.0.0”, “TS 24.301 V14.2.0”, and Griot et al. (US 20180098240)) does not disclose or suggest, with respect to claim 25, the combination of elements consisting of: generating, for a mobility management entity (MME), an indication of support for a control plane data backoff timer associated with transport of user data via the control plane; generating a control plane message that includes the user data for transmission to the MME, wherein the control plane message comprises a control plane service request (CPSR) message with an evolved packet system session management (ESM) container that includes the user data, and wherein the CPSR message includes a routing area identification (RAI) information element (IE) indicating that no further data is to be sent; processing a response to the control plane message that includes the control plane data backoff timer value from the MME, wherein processing the response to the control plane message comprises: processing either a service accept message or a service reject message from the MME; in response to the service accept message, considering a transport of the user data via the control plane as successful; and in response to the service reject message: considering the transport of the user data via the control plane as unsuccessful; stopping the control plane data backoff timer, if running; if the service reject message is integrity protected, starting the control plane data backoff timer with the control plane data backoff timer value from the MME; and if the service reject message is not integrity protected, starting the control plane data backoff timer with a random value from a default range; and not initiating transmissions of further control plane messages with user data to the MME until after expiration of the control plane data backoff timer. 
Independent claim 25 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 03/18/2021. The same reasoning applies to independent claim 30 mutatis mutandis.  Accordingly, claims 25, 27, and 29-33 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griot et al. (US 20180098240), “Processing A Data Packet Received Over Control Plane In Congestion Scenario.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413